Title: From John Adams to the President of Congress, 23 June 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Amsterdam, 23 June 1781. RC in John Thaxter’s hand PCC, No. 84, III, f. 228–230. printed : Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:515–517.
This letter consists of an English translation of a memorial that the regency of the city of Zierikzee presented to the States of Zeeland on 12 June. The regency deplored the situation in which the nation found itself with respect to prosecuting the war against Britain. Everything possible, they declared, should be done to protect the nation, its commerce and possessions, and to “annoy the enemy.” The regency also called for an investigation to determine the reasons why the nation found itself in such dangerous circumstances. “Thus We see,” Adams wrote in the final paragraph, “that two Cities of Zealand, Middlebourg and Zierikzee, are co-operating with Amsterdam, Haerlem, Dort, Delft, &c., in order to arouse the Republic to action; how many months or years may roll away before they succeed, it is impossible for me to say, because it will depend upon Events of War, Reports of Peace, and the Councils of other Sovereigns in Europe as yet inscrutable; but it will depend upon nothing more than the Fate of Clinton and Cornwallis in America.”
